Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Cheng, Clement on 05/17/2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:Line 7: The limitation of “the spring connector, when the link” has been replaced with --each spring connector, the link--.Line 10: The limitation of “an outer cover” has been replaced with --a first outer cover--.Line 10: The limitation of “the outer cover” has been replaced with --the first outer cover--.Line 11: The limitation of “the outer cover” has been replaced with --the first outer cover--.Line 12: The limitation of “the outer cover” has been replaced with --the first outer cover--.
Claim 2 has been amended as follows:Lines 1-2: The limitation of “the outer cover” has been replaced with --the first outer cover--.
Claim 10 has been amended as follows:Line 5: The limitation of “a spring connectors” has been replaced with --spring connectors--.Line 7: The limitation of “the spring connector, when the link” has been replaced with --each spring connector, the link--.Line 9: The limitation of “the first indent” has been replaced with --the first link indent--.Line 10: The limitation of “the second indent” has been replaced with --the second link indent--.
Claim 11 has been amended as follows:Line 5: The limitation of “a spring connectors” has been replaced with --spring connectors--.Line 7: The limitation of “the spring connector, when the link” has been replaced with --each spring connector, the link--.Line 8: The limitation of “the first indent” has been replaced with --the first link indent--.Line 9: The limitation of “the second indent” has been replaced with --the second link indent--.Line 11: The limitation of “a second outer cover” has been replaced with --a first outer cover--.Line 12: The limitation of “a first outer cover” has been replaced with --a second outer cover--.Line 13: The limitation of “a bed edge” has been replaced with --the bed edge--.
The following is an examiner’s statement of reasons for allowance: Shan Trampoline Spring (05/17/2020) is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole comprising e. a link retainer formed on each spring connector, when the link retainer has a link opening and a link notch, wherein the link retainer is made of a metal rod with a first link leg and a second link leg meeting at a link leg junction; f. a first outer cover having a hook opening and a strap slot, wherein the first outer cover covers the link retainer, wherein the hook opening of the outer first cover aligns with the link notch of the link retainer, and wherein the strap slot aligns with the link opening of the first outer cover; and further comprising an outer vertex formed on the link retainer, wherein the outer vertex bends outwardly and/or further comprising a first outer cover that is a different color than a second outer cover, wherein the first outer cover and the second outer cover are color-coded and arranged at different locations on a bed edge, wherein the color coding denotes a suggested order of spring installation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784